Citation Nr: 1030337	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-14 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a heart condition to 
include heart murmurs. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Reimelt, Legal Intern


INTRODUCTION

The Veteran served on active duty from November 1967 to April 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 decision rendered by the Portland, 
Oregon Regional Office (RO) of the Department of Veterans Affairs 
(VA).  That decision denied the Veteran's claim for service 
connection for a heart condition to include heart murmurs.  

A hearing before the Board at the Portland RO was scheduled for 
July 2010.  
The Veteran failed to report to this hearing.  


FINDING OF FACT

A heart condition to include heart murmurs was not shown during 
active service and the competent evidence of record does not link 
any current heart condition to active service. 


CONCLUSION OF LAW

A heart condition to include heart murmurs was not incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that Board address its reasons for rejecting 
evidence favorable to the veteran).

I. The Veterans Claims Assistance Act of 2000 (the VCAA)

A. Duty to Notify

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must inform the claimant of any information and evidence not 
of record: (1) that is necessary to substantiate the claims; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II). 

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the Veteran's claim, a June 2001 
letter satisfied the duty to notify provisions regarding the 
service connection claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  In the letter, the 
RO advised the Veteran of the criteria for a claim for service 
connection.  The RO explained that VA was responsible for 
obtaining relevant Federal agency and service medical records, 
and would provide a medical examination if necessary to decide 
the claim.  VA would make reasonable efforts to obtain relevant 
records not held by any Federal agency and medical evidence of 
care provided.  The letter stated that the RO needed evidence 
from the claimant that the present condition existed from 
military service.  It provided a list of relevant evidence that 
the RO had already obtained, and requested the claimant's 
assistance in obtaining further evidence. 

In October 2005, the RO informed the Veteran that it would need 
new and material evidence to reopen her claim for a heart 
condition, and again informed her of what the evidence must show 
to support a claim for service connection.  In April 2006, the RO 
sent the Veteran a letter explaining how it determines effective 
date and assigns disability ratings when it grants service 
connection.  

Therefore, the Board concludes that VA has fulfilled its duty to 
notify under the VCAA.  

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate her claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4). 

The record in this case reflects that VA has made significant 
efforts to obtain or to assist in obtaining all records pertinent 
to the heart condition.  The Veteran's service treatment records 
from 1967 to 1969 are in the claims file.  Private treatment 
reports from 1995 to 2006 are in the claims file.  The RO 
obtained a June 2005 statement from the Veteran's private 
physician regarding her heart murmurs.  The Veteran's Social 
Security Administration (SSA) records and disability 
determination from June 1999 are in the claims file.  The 
Veteran's written statement and attached documents from June 1999 
and May 2006 are in the claims file.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where 
the evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2009).

In March 2008, the RO requested a compensation and pension 
examination of the heart.  In April 2008, such an examination was 
conducted at the Portland VAMC.  During the course of the 
physical examination, the examiner reviewed the claims file, 
spoke with the Veteran,  and performed an echocardiogram.  He 
made findings as to the Veteran's heart condition.  

The RO advised the Veteran in May 2010 that a hearing before the 
Board had been scheduled for July 14, 2010 at the Portland RO.  
The Veteran was sent a letter reminding her of the hearing.  The 
Veteran, however, failed to report to the scheduled hearing.  The 
Veteran's correct address was listed on both letters.  The Board 
notes that there is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994) (VA need only mail notice to the last address of 
record for the presumption to attach).  

Based on the above, the Board concludes VA satisfied its duty to 
assist and will proceed to a decision on the merits of the claim.  

      II.  Service Connection Claim
      
A.  Background

The Veteran alleges she incurred a heart condition to include 
heart murmurs while serving in the Air Force between 1967 and 
1969.  The Veteran's service treatment records reflect that she 
was treated for scarlet fever in February 1968.  These records, 
however, show no report of an in-service event or any symptoms, 
diagnosis, or treatment for a heart condition.  Her clinical 
evaluation at the April 1969 separation examination reported no 
problems in the heart.  At her separation examination, the 
Veteran reported having had scarlet fever, but stated that she 
had no history of palpitation or pounding heart, nor high or low 
blood pressure, and that her present health was "excellent."  
The Veteran was not diagnosed with any form of valvular heart 
disease within the first year of discharge.  

A private cardiovascular examination by Dr. B.H.E. in May 1995 
revealed that the Veteran had a soft systolic ejection murmur at 
the base.  A January 1996 heart examination by Dr. E.L.K. showed 
that the Veteran had a Grade I systolic murmur at the apex.  In 
May 1998 the Veteran underwent a cardiac examination in which Dr. 
K.G. heard a harsh holosystolic murmur at the left lower sterna 
border and a softer systolic murmur at the left upper sternal 
border.  A subsequent examination in June 1998 reported a regular 
cardiac and a short systolic murmur at the left sterna border.  A 
systolic murmur at the left sterna border was again noted in 
October 1998.  

The records from the SSA reflect that in June 1999 the Veteran 
told Dr. C.R. that she had been told in service that she had a 
heart murmur and thought she had been told that she had rheumatic 
fever.  Dr. C.R. noted that her service treatment records only 
referenced scarlet fever, and stated that "angiography precluded 
important valvular disease."  He reported that the Veteran had 
premature coronary heart disease.  The SSA records do not 
indicate that the Veteran had any heart condition which was 
related to her scarlet fever or any other in-service event.  

The Veteran underwent coronary artery bypass surgery in May 1998.  
At that time, the surgeon Dr. E.C.D. reported no heart murmur.  
In June 2005, however, he wrote a letter that stated that he 
would like to correct the record to reflect that he believed a 
murmur was present at the time of surgery and that he did not 
notice it.  Dr. E.C.D. added that he had reviewed the Veteran's 
service treatment records and noted that she presented with 
scarlet fever on the basis of tonsillitis in February 1968. He 
concluded "it is likely that this episode of scarlet fever led 
to the subsequent heart murmurs through the autoimmune reaction 
that can occur with rheumatic fever."  

At the Veteran's April 2008 VA examination, the examiner stated 
that medical records did not indicate that the Veteran had 
valvular heart disease.  He noted, though, that post-service 
medical records did indicate intermittent heart murmurs at the 
base, sterna border, and apex.  On physical examination, the 
examiner reported that he "might" have heard a murmur.  He 
found no evidence of structural abnormalities of heart valves.  

The VA examiner stated that if a current echocardiogram showed 
moderate or severe valvular heart disease, it would be reasonable 
to consider it related to the Veteran's in-service scarlet fever.  
The echocardiogram taken in March 2008, however, showed a 
structurally normal valve with no evidence of residuals of 
scarlet fever.  Based on this echocardiogram, the VA examiner 
reported that the Veteran had "mild tricuspid regurgitation 
which would not be considered a significant valvular heart 
disease causing current limitations for her."  The VA examiner 
did report that the Veteran had significant coronary artery 
disease, but opined that there was a less than 50 percent chance 
that this disease was related to the in-service scarlet fever 
because scarlet fever was not established as a cause of coronary 
artery disease.  He stated his belief that the Veteran's heart 
problems were from the coronary artery disease.  He also noted 
that the Veteran had current hypertension, but that there was no 
evidence that this condition had its onset in service or one year 
after.  Rather, the examiner noted that the clinical evaluation 
at separation showed her blood pressure to be 130/72 with no 
reported history of high or low blood pressure.  

B.  Analysis 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service in the 
Armed Forces.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished through 
statutory presumption or through affirmative evidence that shows 
inception or aggravation during service, or that otherwise 
indicates a direct relationship between service and the current 
disability.  38 C.F.R. § 3.303(a), (d).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).

Pursuant to 38 C.F.R. § 3.303(b), entitlement to service 
connection may also be established by chronicity or continuity of 
symptomatology.  Chronicity is established if the appellant can 
demonstrate: (1) the existence of a chronic disease in service 
and (2) present manifestations of the same disease.   Groves v. 
Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of 
symptomatology may be established if the appellant can 
demonstrate: (1) that a condition was "noted" during service; 
(2) evidence of post service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post 
service symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 
(2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997)). 
See also 38 C.F.R. § 3.303(b).

Certain diseases, including endocarditis (all forms of valvular 
heart disease), shall be granted service connection although not 
otherwise established as incurred in or aggravated by service if 
manifested to a compensable degree within one year following 
military service.  38 C.F.R. § 3.309(a).  Here, however, the 
Board finds that this presumption is not applicable.

The first question before the Board is whether the Veteran 
suffers from a current disability.  See Shedden, 381 F.3d at 1167 
(holding that service connection requires a showing of a current 
disability).  The Veteran was reported to have a soft systolic 
murmur at the base in 1995, a Grade I systolic murmur at the apex 
in 1996, and a systolic murmur at the left upper and lower 
sternal border in 1998.  The VA examiner stated in 2008 that he 
"might" have heard a murmur.  He also noted that the Veteran 
had coronary artery disease and hypertension.  Accordingly, the 
Board finds that post-service medical records demonstrate that 
the Veteran has met the criteria for a current disability.

The Board concludes, however, that the weight of the probative 
evidence does not show that the Veteran incurred a heart 
condition in service.  The Veteran stated that she had been told 
during service that she had a heart murmur.  The Board observes 
that the Veteran was treated for scarlet fever in service.  The 
Board finds, though, that there are no service records for any 
heart injury or symptoms, treatment, or diagnosis for a heart 
condition associated with the scarlet fever.  The Veteran's 
separation examination noted no heart abnormalities and the 
Veteran reported no significant medical or surgical history.  She 
also reported no history of heart pounding or palpitation or high 
or low blood pressure.  Thus, the Board finds the service 
treatment records that make no reference to any heart condition 
more probative than the Veteran's contemporaneous lay statement.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting 
that the credibility and weight of all evidence must be assessed 
to determine its probative value).  

Turning to whether there is a relationship between an in-service 
injury, if any, and the Veteran's current heart condition, the 
Board notes that there are conflicting medical opinions of 
record.  When evaluating medical opinions, the Court has 
indicated that the Board should consider whether: (1) the 
testimony is based upon sufficient facts or data; (2) the 
testimony is the product of reliable principles and methods; and 
(3) the expert witness has applied the principles and methods 
reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  In the present case,  in the Veteran's 
favor is Dr. E.C.D.'s June 2005 statement that, after reviewing 
the Veteran's past medical records, he found it "likely that 
this episode of scarlet fever led to the subsequent heart murmurs 
through the autoimmune reaction that can occur with rheumatic 
fever."  The Board notes that Dr. E.C.D. made this statement 7 
years after performing surgery on the Veteran and did not detect 
a murmur at that time, and as such, the Board affords this 
statement little probative value. 

Instead, the Board finds that the great weight of the medical 
evidence of record is against the finding of continuity or an 
etiological relationship between any in-service injury and the 
current heart condition.  Notably, the medical records do not 
show treatment or diagnosis of any heart condition until 
approximately 25 years after separation from service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years after 
service).  Furthermore, the VA examiner stated in 2008 that there 
was a less than 50% probability that the Veteran's coronary 
artery disease was related to her in-service scarlet fever and 
that it was believed that the Veteran's problems related to the 
heart were caused by the coronary artery disease.  He added that 
there was no evidence that the hypertension had its onset in 
service or within one year of service.  He did state that if 
there was any evidence of current significant valvular heart 
disease, it could be considered as related to the scarlet fever 
incurred in service.  The echocardiogram, however, showed that 
the valve was structurally normal, that there was no significant 
valvular heart disease, and that there was no evidence of 
residuals of scarlet fever.  Lastly, the SSA records do not link 
any current heart conditions to military service.  Accordingly, 
as the greater weight of the probative evidence shows that the 
Veteran's current disabilities are not related to service, the 
preponderance of the evidence weighs against the claim for 
service connection.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In sum, the evidence in this case is not so evenly balanced so as 
to allow application of the benefit-of-the-doubt rule as required 
by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance of the evidence is against the 
Veteran's claim, and it must be denied.

ORDER

Entitlement to service connection for a heart condition to 
include heart murmurs is denied.  


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


